DAVID A. ARONSON, CPA, P.A. 1th Street North Miami Beach, FL 33162 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated July 27, 2010, in this Registration Statement on Form S-1 of VDO-Ph International for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. /s/ David Aronson, CPA, P.A. David A. Aronson, CPA, P.A. North Miami Beach, FL August 18, 2010
